Citation Nr: 1516255	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2004 for the grant of service connection for ischemic heart disease.

2.  Evaluation of ischemic heart disease, currently rated 10 percent disabling prior to June 10, 2009.

3.  Evaluation of ischemic heart disease, currently rated 60 percent disabling beginning June 10, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions issued by the RO. 

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's ischemic heart disease arose no later than 1994.

2.  VA did not receive the Veteran's claim for compensation benefits for a heart condition until February 26, 2004.

3.  Prior to June 10, 2009, the Veteran's ischemic heart disease manifested by a continuous medication requirement.

4.  Since June 10, 2009 the Veteran's ischemic heart disease manifested by a left ventricular dysfunction with a left ventricular dysfunction with an ejection fraction of 50 percent and a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, and dizziness.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 26, 2004 have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.816 (2014).

2.  Prior to June 10, 2009, the criteria for a disability rating in excess of 10 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).

3.  Since June 10, 2009, the criteria for a disability rating in excess of 60 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

In regards to the claim for an earlier effective date, the RO issued a rating decision after a special review of the Veteran's file, which was mandated by certain amendments to the list of diseases for which service connection may be presumed based on a claimant's exposure to herbicides during the Vietnam War.  See 38 C.F.R. § 3.309 (2014); Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. U.S. Dept of Veterans Affairs, 494 F.3d 846 (C.A. 9 2007).  Pursuant to the Nehmer class-action litigation, VA is required to readjudicate the previously denied claims of certain veterans who may be eligible to receive retroactive payments based on changes in the law.

In March 2011, the RO mailed the Veteran a letter explaining the purpose of the special file review pursuant to Nehmer and inviting him to submit information which might help establish that he was entitled to readjudication of his prior claim for service connection for a heart condition and receive retroactive benefits.  With this letter, the Board finds that VA complied with its duty to notify.

Because VA concluded its special review of the Veteran's file by granting his claim for service connection for ischemic heart disease and by ordering the payment of retroactive benefits, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

In regards to the claim for a higher rating, the courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained service treatment, VA treatment, and private treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations.  These examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

Moreover, in December 2014, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ clarified the issues on appeal.  The VLJ discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  The VLJ also left the record open for 90 days for the submission of any additional evidence.  These actions supplement VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Effective Date

Effective August 31, 2010, the list of herbicide-associated diseases in 38 C.F.R. § 3.309 was amended to include ischemic heart disease.  Based on this change in the law, the RO granted the Veteran's claim for service connection for ischemic heart disease.

Ordinarily, the effective date of an award of service connection granted under a liberalizing law or administrative issue is the effective date of the liberalizing law or administrative issue, provided that the Veteran's claim is received within one year of that date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Again, the effective date of the relevant liberalizing administrative issue is August 31, 2010.  Here, the 2004 assigned effective date already predates the 2010 date of the liberalizing law.  As such, 38 U.S.C.A. § 5110(g) does not assist the appellant.

There is, however, another effective date regulation, 38 C.F.R. § 3.816, which applies to members of the Nehmer class.  As a Vietnam Veteran with a covered herbicide disease, the Veteran meets the regulation's definition of a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1).  

Under § 3.816(c)(2), if the Veteran's claim for disability compensation for the covered herbicide disease was received by VA between May 3, 1989 and August 31, 2010 (the effective date of the regulation establishing a presumption of service-connection for ischemic heart disease), then the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  

On February 26, 2004, VA received the Veteran's claim for service connection for a heart condition secondary to flat metatarsal arches (feet disability).  The RO denied this claim in June 2004.  In December 2009, VA received the Veteran's claim for service connection for ischemic heart disease.  The RO granted the claim in July 2011.  

Given the above, the Board finds that February 26, 2004 was the date of the Veteran's first claim for service-connected disability benefits for a heart disability.  During the hearing, the Veteran's representative confirmed this finding.

Having determined the date VA received the Veteran's claim, the Board must now consider the date the Veteran's disability arose.  See 38 C.F.R. § 3.816(c)(2).  Language following the reference to ischemic heart disease in 38 C.F.R. § 3.309(e) indicates that, if a related condition is clear from the record, the use of the precise term is not needed: "If a veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected . . . Ischemic heart disease (including, but not limited, to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)" Id.

Private medical records, VA treatment records, and VA examinations indicate a diagnosis of coronary artery disease status post coronary artery bypass graft times three in June 1994.  Private medical examiners have also stated that the Veteran has ischemic heart disease.  

There is no significant evidence in conflict with the examiners' conclusions that the Veteran had coronary artery disease before VA received the Veteran's first heart condition claim in February 2004.  Accordingly, the Board finds that the Veteran's disability - ischemic heart disease - arose no later than 1994.  Under 38 C.F.R. § 3.816(c)(2), the Board is required to assign "the later of the date such claim was received by VA or the date the disability arose . . . ."  Because VA received the Veteran's first claim for compensation for a heart condition after the Veteran's disability arose, the date VA received the claim (February 26, 2004) is the correct effective date for the Veteran's award of service connection for ischemic heart disease.  In the notice of disagreement, the Veteran contends that his effective date should be 1994, when the condition was first found.  The Veteran does not, however, suggest that he applied to VA for compensation for his heart condition before February 26, 2004.  The Board must decide this appeal based on the applicable law and regulations, and to assign an effective date of 1994 would conflict with 38 C.F.R. § 3.816(c), because the regulation requires the use of the date of the claim as the effective date when, as in this case, the date of the claim comes after the date the Veteran's disability arose.  Thus, the correct effective date for the Veteran's award of service-connection for ischemic heart disease is February 26, 2004.

Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, there was a significant change in the disability and a staged evaluation is warranted.

In this case, the Veteran has been assigned staged ratings.  We agree that there has been a change in the status of the Veteran's disability and staged rating is warranted.

By a July 2011 rating decision, the RO granted service connection for ischemic heart disease and assigned a 10 percent evaluation, effective February 26, 2004, and a 60 percent evaluation on and after June 10, 2009, under 38 C.F.R. § 4.104, Diagnostic Code 7005.  The Veteran appealed for higher ratings.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (ECG or EKG), echocardiogram (echo) or X-ray.  

A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent evaluation is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

For the period prior to June 10, 2009, the ischemic heart disease is rated 10 percent disabling.  This contemplates the Veteran's continuous medication requirement.

VA treatment records from the 1990s show that the Veteran has a history of coronary artery disease dating back to 1994.  The records show that he is treated with lipitor and niacin, aspirin, vitamin c and zinc, and folic acid.  

Private medical records indicate that the Veteran suffers from coronary artery disease and has had bypass surgery.  The records show that he is unable to perform heavy, demanding work due to these medical conditions.   The records indicate that the Veteran continuous to use medication for his heart condition.  

The Veteran was afforded a VA examination in December 2006 for diabetes mellitus type II.  The Veteran's medication list includes aspirin and nitroglycerine.  The examiner noted the Veteran is restricted in exertional activities because of cardiac status.  There was no history of myocardial infraction.  The Veteran denied exertional chest pain and he did not use nitroglycerin.  He indicated he felt he could climb three flights of stairs without stopping.  The examiner stated he did not have paroxysmal nocturnal dyspnea, cardiac palpitations or syncope.  

In light of the evidence summarized above, the Board finds that a 10 percent evaluation for ischemic heart disease is warranted.  In this regard, the evidence shows that continuous medication is required for the heart disease.  These findings justify a 10 percent evaluation.

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 30 percent rating.  As set forth above, the criteria for a 30 percent rating are met when the Veteran experiences a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on ECG, echo, or X-ray.  Before June 10, 2009, the record shows that there are no symptoms such as METs less than 7 or evidence of cardiac hypertrophy or dilatation on ECG, echo, or X-ray.  

For the period beginning June 10, 2009, the ischemic heart disease is rated 60 percent disabling.  This contemplates the Veteran's left ventricular dysfunction with an ejection fraction of 50 percent and workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, and dizziness.

Private medical records show that on June 10, 2009, the Veteran had an exercise thallium myocardial perfusion SPECT scan which revealed METs of 10.1 and a left ventricular dysfunction with an ejection fraction of 50 percent.  

The Veteran was afforded a VA examination in January 2010 for his heart.  The Veteran reported having episodes of chest pain although he denied any myocardial infarctions.  The examiner noted that a cardiac workup was completed at Converse St. Worchester in 2002; however the records are not available.  The examiner noted there is no history of myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, syncope and dyspnea.  She asserted there is positive history for angina, non-anginal chest pain, dizziness and fatigue.  She indicated that continuous medication is required for the heart disease.  She stated that the Veteran has chest tightness and pressure when exerting which is relieved with rest.  She asserted that the cardiac examinations showed normal sounds and rhythms.  She indicated that the Veteran's heart condition effects his usual daily activities because he has to avoid strenuous activities like snow removal, lawn moving, tree cutting, gutter cleaning, painting and unable to lift two grandchildren do to shortness of breath.

The Veteran was afforded another VA examination in November 2010 for his heart.  The examiner estimated that the Veteran's METs were 3 to 5 and found to be consistent with activities such as light yard work, moderate walking, and climbing one flight of stairs.  He noted exercise at this level is associated with dyspnea, fatigue, chest discomfort and dizziness.  He found evidence of hypertrophy or dilatation from the EKG dated November 18, 2010.  He stated that continuous medication is required to reduce the risk factors and prevent progress of atherosclerosis, coronary artery disease and the development of heart failure.  

A VA Form 21-0960A, Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) was completed in March 2011 by the Veteran's private physician.  The physician diagnosed the Veteran with ischemic heart disease.  He indicated that the Veteran was diagnosed with coronary artery disease with the onset established in 1993.  He stated that the Veteran's treatment plan includes taking continuous medication for the diagnosed condition.  He reported that the Veteran has a positive history of percutaneous coronary intervention and coronary bypass, surgery.  He asserted that the Veteran does not have a history of myocardial infarction, heart transplant, implanted cardiac pacemaker and/or implanted automatic implantable cardioverter defibrillator (AICD).  He indicated that the Veteran does not have chronic congestive heart failure or congestive heart failure.  He reported that a diagnostic exercise test has been conducted on June 10, 2009 with METs of 10.1.  He stated the lowest level of activity at which the Veteran reported symptoms is greater than 7 to 10 METs due to fatigue.  He noted that the Veteran had an EKG on December 1, 2010.  He asserted there is no evidence of cardiac hypertrophy or dilatation.  He reported that the Veteran's left ventricular dysfunction with an ejection fraction was 50 percent.  He stated that the Veteran's ischemic heart disease impacts his ability to work because of fatigue.  

In January 2015, the private examiner provided a statement reporting that the Veteran has METs, and his condition has been stable since 2001.

The AOJ has assigned a 60 percent evaluation.  The Board finds that an evaluation in excess of 60 percent for ischemic heart disease is not warranted.  In this regard, the evidence shows a left ventricular dysfunction with an ejection fraction of 50 percent.  However, the METs are far better than that expected for a 60 percent evaluation.  These findings justify no more than a 60 percent evaluation.  

The Board notes that there is a positive and negative opinion regarding a diagnoses of hypertrophy or dilatation.  However, even if the Board finds reasonable doubt in favor of the Veteran, the finding does not result in a higher rating.  Still, these findings justify a 60 percent evaluation. 

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  The record shows that there has never been any indication of these symptoms.  The March 2011 Ischemic Heart Disease DBQ completed by the Veteran's private physician noted that the Veteran's symptoms do not include chronic congestive heart failure or an ejection fraction less than 30 percent.  In addition, the November 2010 VA examiner reported the lowest workload METs of 3 to 5 which also does not justify a 100 percent rating.  

The Board acknowledges that the private examiner stated that the Veteran has METs, and his condition has been stable since 2001.  Given the statement and the private examiner's findings of METs 7 to 10 in December 2010, a higher rating for the entire appeal period is still not warranted. 

Accordingly, the evidence is against a rating in excess of 10 percent for ischemic heart disease prior to June 9, 2010 and a rating in excess of 60 percent for the ischemic heart disease beginning June 9, 2010. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The manifestations of ischemic heart disease are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address the Veteran's functional loss such as METs testing, dyspnea, fatigue, angina, dizziness, syncope, the use of medication, and other diagnostic findings such as cardiac hypertrophy and left ventricular dysfunction with an ejection fraction.  The Veteran's symptoms are reflected in these criteria.  Accordingly, referral for consideration of an extraschedular rating is not indicated.   See Thun, 22 Vet. App. at 115-16.  



ORDER

Entitlement to an effective date earlier than February 26, 2004 for the grant of service connection for ischemic heart disease is denied.

For the period prior to June 9, 2010, an evaluation for ischemic heart disease in excess of 10 percent is denied.

For the period beginning June 9, 2010, an evaluation for ischemic heart disease in excess of 60 percent is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


